                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

NATURAL POLYMER                                    §
INTERNATIONAL CORPORATION                          §
                                                   §
v.                                                 §   Civil Action No. 4:18-CV-00667
                                                   §   Judge Mazzant
THE HARTZ MOUNTAIN                                 §
CORPORATION                                        §



                          MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendant the Hartz Mountain Corporation’s Motion to Strike

or, in the Alternative, to Amend Scheduling Order (Dkt. #23). Having considered the motion and

the relevant pleadings, the Court finds that Defendant’s request for alternative relief should be

granted in part and denied in part.

                                       BACKGROUND

       On June 13, 2019, Defendant filed the motion at issue asking the Court to strike Plaintiff’s

Amended Initial Disclosures or, in the alternative, extend the discovery and dispositive motions

deadline by 60 days due to Plaintiff’s alleged discovery abuses (Dkt. #23).     As the dispositive

motions deadline expired before Plaintiff’s deadline to respond to Defendant’s motion, the Court

ordered expedited briefing (Dkt. #24). On June 18, 2019, Plaintiff filed a response to Defendant’s

motion (Dkt. #25). Defendant filed a reply in support of the motion on July 19, 2019 (Dkt. #26).

       The discovery deadline expired on May 23, 2019 (Dkt. #14). The dispositive motions

deadline is June 22, 2019. The Joint Final Pretrial Order is due November 6, 2019. The Final

Pretrial Conference is set for December 6, 2019.
                                            ANALYSIS

       Defendant claims that on May 23, 2019—the discovery deadline—Plaintiff served its

Amended Initial Disclosures on Defendant asserting new categories of damages (Dkt. #23 at p. 1).

Defendant also contends that on the same day Plaintiff served approximately 9,400 pages and 94

unpaginated native files on Defendant (Dkt. #23 at p. 1). Accordingly, Defendant requests the

Court strike Plaintiff’s Amended Initial Disclosures due to Plaintiff’s gamesmanship or, in the

alternative, extend the discovery and dispositive motions deadlines by 60 days to provide

Defendant time to review the newly asserted claims and produced information (Dkt. #23 at p. 3).

       Plaintiff responds that it did not add new categories of damages in its Amended Initial

Disclosures (Dkt. #25 at p. 4). Plaintiff also argues that it timely supplemented its production of

documents responsive to Defendant’s discovery requests (Dkt. #25 at pp. 3–4). Plaintiff suggests

that Defendant’s motion is not a result of Plaintiff’s gamesmanship, but is instead Defendant’s

attempt to gain more time for discovery because Defendant did not actively seek discovery while

waiting for the Court to rule on its motion to dismiss (Dkt. #25 at p. 1).

  I.   Order Governing Proceedings

       The Court first addresses a preliminary matter before examining the merits of Defendant’s

motion. In its response, Plaintiff contends:

               Thus, the argument presented in Defendant’s Motion seems to be
               grounded on the contention that the Initial Disclosures, while
               asserting the same category of damages, are deficient because they
               lack the detail contained in the Amended Disclosures. If that is
               Defendant’s position, why did they fail to take a single deposition?
               Why did they fail to serve a single discovery request to elicit
               information purportedly lacking from the damages portion of the
               Initial Disclosures? Why did they fail to send a single letter to
               counsel for NPIC seeking a supplementation of the damages portion
               of the Initial Disclosures?




                                                  2
               Defendant’s lack of diligence in pursuing the discovery it suddenly
               perceives a need for undermines any attempt to argue the existence
               of prejudice.

(Dkt. #25 at p. 5). In this argument and throughout the response, Plaintiff appears to contend that

it had no duty to produce the documents at issue until Defendant formally requested the documents.

       The Court’s Order Governing Proceedings requires the parties to produce with their initial

mandatory disclosures “[a] copy of all documents, electronically stored information, witness

statements, and tangible things in the possession, custody, or control of the disclosing party that

are relevant to the claim or defense of any party.” (Dkt. #5 at p. 4); see also E.D. TEX. CIV. R.

26(d). The Order also states, “A party is not excused from making its disclosures because it has

not fully completed its investigation of the case.” (Dkt. #5 at p. 4). From the issuance of the

Court’s Order, the parties have a duty to produce all discoverable information relevant to any claim

or defense, regardless of whether the opposing party has formally requested the information.

Therefore, the Court reminds the parties of their duty to produce all relevant information as it is

discovered, without waiting for formal discovery requests.

 II.   Extensions

       After a careful review of the pleadings, the Court finds no reason to strike Plaintiff’s

Amended Initial Disclosures as an extension of the discovery and dispositive motions deadlines

can cure any prejudice that Plaintiff may have caused Defendant.

       The discovery deadline expired on May 23, 2019 (Dkt. #14). The Court will extend the

discovery deadline by 60 days to July 22, 2019, as requested by Defendant. For future reference,

the parties should know that the Court treats the discovery deadline liberally.

       The dispositive motions deadline is June 22, 2019 (Dkt. #14). As the Court explained in

Appendix 1 to its Order Governing Proceedings, the Court requires parties to file dispositive



                                                 3
  motions at least 110 days before the deadline for the parties to file their Joint Final Pretrial Order

  (Dkt. #5 at p. 8). The Joint Final Pretrial Order is due November 6, 2019 (Dkt. #14). Subtracting

  110 days from November 6, 2019, the Court is left with July 19, 2019. Therefore, while the Court

  will not extend the dispositive motions deadline by 60 days, it will extend the deadline to July 19,

  2019.

                                            CONCLUSION

          The Court therefore GRANTS IN PART the alternative relief requested in Defendant’s

. Motion to Strike or, in the Alternative, to Amend Scheduling Order (Dkt. #23). The Court

  EXTENDS the discovery deadline to July 22, 2019. The Court also EXTENDS the dispositive

  motions deadline to July 19, 2019. The Court DENIES all other relief requested.

          IT IS SO ORDERED.

          SIGNED this 20th day of June, 2019.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                                    4
